Dissenting Opinion
Achor, J.
Although the evidence may conclusively disclose that suitable work was not actually “offered” to appellant and not “accepted” by her as expressly provided by Section 52-1539a, Burns’ 1951 Replacement *660(1953 Supp.), and although we conclude that the decision of the Employment Security Division based on a contrary finding is erroneous, this does not fully dispose of the issues affecting appellant’s claim.
It is established by the record that on July 21, 1953 the director or his deputy determined that “Claimant’s availability for work is restricted in that she is available only for recall to her former employer,” and on the basis of that determination denied further benefits. It is assumed that this determination was made pursuant to §52-1542a(d), Burns’ 1951 Replacement (1953 Supp.). This determination placed in issue anew claimant’s right to benefits. §52-1539a, supra.
As stated by this court through Judge Draper in the case of Walton v. Wilhelm (1950), 120 Ind. App. 218, 223, 224, 91 N. E. 2d 373:
“Claiming, registering and reporting are necessary prerequisites to the right to receive benefits. ‘Availability for work’ is an added requirement. »
“The appellant had the burden of establishing his ‘availability for work’ within the meaning of Burns’ 1933 (1949 Supp.), §52-1538b (1953 Supp.). Therefore, like any other party who has the burden of proof and who has been unsuccessful below, he comes to this court under the obligation of showing that the evidence, as construed most favorably to his adversary, entitled him to relief which was denied him. Haynes v. Comm. (1944), 353 Mo. 540, 183 S. W. 2d 77; Copeland v. Comm. (1946), 197 Okla. 429, 172 P. 2d 420; Wilson, Admx. v. Rollings (1938), 214 Ind. 155, 14 N. E. 2d 905; Pearson Co. v. Cohen (1949), 118 Ind. App. 699, 83 N. E. 2d 433.”
“We think availability involves an actual attachment to the labor force. A good faith offering of the claimant’s services is, a prerequisite to availability. Exposure to the labor market must be sincere and unequivocal. . . .”
*661The director in the discharge of his statutory responsibility (§52-1542a(d), Burns’ 1951 Repl.) (1953 Supp.), determined in effect that appellant had not made a “sincere and unequivocal” offering of her services to the labor market. This determination placed in issue the fact as to appellant’s availability for work.
As above stated, the appellant had the burden of establishing her “availability for work” within the meaning of §52-1538b, supra. Walton v. Wilhelm, supra. I find no evidence in the record which requires a conclusion as a matter of law that appellant had made a sincere and unequivocal offering of her services to the labor market. Therefore, I find no reversible error based upon the sufficiency of the evidence in the case.
However, the Employment Security Division failed to discharge its duty by making a specific finding of fact upon the issue of appellant’s availability for work. Stoner v. Howard Sober, Inc. (1954), 124 Ind. App. 581, 118 N. E. 2d 504.
Therefore, in my opinion the cause should be remanded to the Division with instructions to make proper findings of fact upon the issues presented.
Royse, J., concurs in dissent.
Note. — Reported in 120 N. E. 2d 413.